           Case 3:14-cv-03264-JD Document 2714-2 Filed 09/08/20 Page 1 of 5



 1   Joseph R. Saveri (State Bar No. 130064)
     Steven N. Williams (State Bar No. 175489)
 2   Anupama K. Reddy (State Bar No. 324873)
     Christopher K.L. Young (State Bar No. 318371)
 3   JOSEPH SAVERI LAW FIRM, INC.
     601 California Street, Suite 1000
 4   San Francisco, California 94108
     Telephone: (415) 500-6800
 5   Facsimile: (415) 395-9940
     Email:      jsaveri@saverilawfirm.com
 6               swilliams@saverilawfirm.com
                 areddy@saverilawfirm.com
 7               cyoung@saverilawfirm.com
 8   Lead Counsel for the Direct Purchaser Class
 9

10                                UNITED STATES DISTRICT COURT
11                             NORTHERN DISTRICT OF CALIFORNIA
12

13   IN RE CAPACITORS ANTITRUST LITIGATION                      Master File No. 3:17-md-02801-JD
14   THIS DOCUMENT RELATES TO:                                  Case No. 3:14-cv-03264-JD
     THE DIRECT PURCHASER CLASS ACTION
15                                                              DECLARATION OF KENDALL S.
                                                                ZYLSTRA IN FURTHER SUPPORT OF
16                                                              DIRECT PURCHASER CLASS’S
                                                                MOTION FOR FINAL APPROVAL OF
17                                                              PROPOSED SETTLEMENTS WITH
                                                                DEFENDANTS AVX, ELNA, HOLY
18                                                              STONE, KEMET, PANASONIC,
                                                                SHINYEI, SHIZUKI AND TAITSU
19
                                                                Date:             September 17, 2020
20
                                                                Time:             10:00 a.m.
21                                                              Courtroom:        11, 19th Floor

22

23   I, Kendall S. Zylstra, hereby swear, under penalty of perjury, as follows:

24          1.      I am a Senior Vice President at Rust Consulting, Inc. (“Rust”). I submit this Declaration

25   in Further Support of Direct Purchaser Class’s Motion for Final Approval of Proposed Settlements

26   with Defendants AVX, ELNA, Holy Stone, KEMET, Panasonic, Shinyei, Shizuki and Taitsu (the

27

28

30    Master File No. 3:17-md-02801-JD
      Case No. 3:14-cv-03264-JD                  1
31    DECLARATION OF KENDALL S. ZYLSTRA IN FURTHER SUPPORT OF DPCS’ MOTION
                                       FOR FINAL APPROVAL
            Case 3:14-cv-03264-JD Document 2714-2 Filed 09/08/20 Page 2 of 5



 1   “Motion”). MDL ECF No.1 1360. I have personal knowledge of the facts set forth in this declaration,

 2   and if called as a witness, could and would testify competently to them. I make this declaration pursuant

 3   to 28 U.S.C. § 1746.

 4           2.     Pursuant to prior order of the Court, notice of the Round Four Settlements has been

 5   given. The notice program is now complete.

 6           3.     Rust has received no objection to the Motion. MDL ECF No. 1360.

 7           4.     Rust has received no objection to the Direct Purchaser Class’s Motion for Attorney’s

 8   Fees and Reimbursement of Expenses. MDL ECF No. 1362.

 9           5.     Rust has received and processed requests for exclusion from the Round 4 Settlements.

10   Attached hereto as Exhibit A is a true and correct summary of the entities requesting exclusion.

11           6.     As of September 8, 2020, Rust has received and processed a total of 516 Claim Forms in

12   connection with the Round Four Settlements. Excluding duplicate claim submissions, these claims

13   represent 80.1% of the total Class commerce for the relevant time period.

14           7.     Consistent with the notice program completed with respect to the prior settlements, all

15   potential Settlement Class members for which notices and claim forms that had undeliverable Claim

16   Forms for the First, Second or Third Round Settlements were mailed Notices and Claim Forms for the

17   Fourth Round Settlements. If further research, including skip-tracing, identified alternative addresses.

18   Rust mailed Notices and Claim Forms to such addresses. If further research did not identify alternative

19   addresses, Rust mailed notice to potential Settlement Class members’ best-known addresses, including

20   to class members for which notices were returned as undeliverable. As of August 31, 2020, the date Rust

21   last traced undeliverable notices, 405 notices and Claim Forms had been returned to Rust as

22   undeliverable with no forwarding address received. Rust attempted to locate a better address for each

23   one.

24           8.     Of the 405 returned undeliverable claim forms traced by Rust, Rust determined better

25   addresses for seven Settlement Class members. Rust then mailed Claim Forms to those addresses. One

26

27

28   1
         “MDL ECF No. __” citations are to 3:17-md-02801.
30        Master File No. 3:17-md-02801-JD
          Case No. 3:14-cv-03264-JD                   2
31       DECLARATION OF KENDALL S. ZYLSTRA IN FURTHER SUPPORT OF DPCS’ MOTION
                                           FOR FINAL APPROVAL
           Case 3:14-cv-03264-JD Document 2714-2 Filed 09/08/20 Page 3 of 5



 1   of the seven mailed Claim Forms was subsequently submitted by a Settlement Class member. Of the

 2   seven, no Claim Forms were returned as undeliverable.

 3          I declare under penalty of perjury that the foregoing is true and correct. Executed on September

 4   8, 2020.

 5                                                  By:          /s/ Kendall S. Zylstra
                                                                  Kendall S. Zylstra
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

30    Master File No. 3:17-md-02801-JD
      Case No. 3:14-cv-03264-JD                  3
31    DECLARATION OF KENDALL S. ZYLSTRA IN FURTHER SUPPORT OF DPCS’ MOTION
                                       FOR FINAL APPROVAL
Case 3:14-cv-03264-JD Document 2714-2 Filed 09/08/20 Page 4 of 5




  EXHIBIT A
             Case 3:14-cv-03264-JD Document 2714-2 Filed 09/08/20 Page 5 of 5




                             Summary of Entities Requesting Exclusion
Entities Requesting Exclusion from the Round 4 Settlements
      Requesting Entity       Entity/Affiliate with Record of Transactions            Location
 Dell Technologies, Inc.     Dell Computer Corporation                       Round Rock, TX
                             EMC Corporation                                 Hopkinton, MA
                             Wyse Technology                                 Round Rock, TX
 Microsoft Mobile/Nokia      Microsoft Mobile                                Redmond, WA
                             Nokia                                           Naperville, IL
                             Nokia                                           San Diego, CA


Entities Requesting Partial Exclusion (ELNA)
 Blackberry Ltd.             Blackberry Corporation                          Pleasanton, CA
 Plexus Corp. /              Electronic Assembly Corporation                 Neenah, WI
 Electronic Assembly Corp.   Plexus Corporation                              Neenah, WI
                             Plexus                                          Nampa, ID
                             Plexus Corp                                     Appleton, WI
                             Plexus Corp                                     Neenah, WI
                             Plexus Services Corp - N                        Neenah, WI
                             Plexus Int Sales & Logistics                    Neenah, WI


Entities Requesting Partial Exclusion (Holy Stone)
 Blackberry Ltd.             Blackberry Corporation                          Pleasanton, CA


Entities Requesting Partial Exclusion (Panasonic)
 Blackberry Ltd.             Blackberry Corporation                          Pleasanton, CA
 Hon Hai/Foxconn/CTI         Hon Hai                                         Houston, TX
                             NSG Technology / Foxconn                        San Jose, CA
                             Competition Team Ireland                        San Jose, CA
 Plexus Corp. /              Electronic Assembly Corporation                 Neenah, WI
 Electronic Assembly Corp.   Plexus Corporation                              Neenah, WI
                             Plexus                                          Nampa, ID
                             Plexus Corp                                     Appleton, WI
                             Plexus Corp                                     Neenah, WI
                             Plexus Services Corp - N                        Neenah, WI
                             Plexus Int Sales & Logistics                    Neenah, WI
